DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jacob Oyloe (Reg. No. 58,686) on April 14, 2022. 2.	The application has been amended as follows:
In the specification:
Replacing the abstract with --- [Simplified models of gene regulation are a fundamental requirement for mammalian synthetic biology. However, at the transcriptional level this has been impeded by the complex design rules governing promoter activity dynamics, preventing de novo-design of regulatory elements with user-defined functionalities.] As demonstrated herein, when composite transcription factor binding sites do not function synergistically, mammalian promoters can be constructed according to simple design rules. Host-cell transcriptional machinery components were analyzed in silico to identify transcription factors with desired expression dynamics. Cognate binding sites were then comprehensively tested in homotypic and heterotypic architectures to assess modularity and determine the transcriptional activity exhibited by a single copy of each site. When elements were specifically selected to prevent combinatorial interactions, heterotypic promoter activities could be accurately modeled simply as a function of constituent binding site copy numbers. As binding site order, spacing, and orientation had minimal effect on promoter activity, blocks could be optimally combined and arranged in silico according to context-specific design-criteria. To demonstrate this, CHO cell promoters were created de-novo that exhibited designed activity levels and long-term expression stability in vitro. [The findings reveal new insights into eukaryotic transcriptional regulatory mechanisms, and provide novel tools for mammalian synthetic biology.] ---
In the claim: 
1. 	(Currently Amended) A synthetic promoter comprising (a) a nucleotide sequence comprising 4 to 20 transcription factor regulatory elements (TFREs) and (b) a promoter core, wherein the nucleotide sequence comprising the TRFEs is located on upstream of the promoter core, [and] wherein at least one third of the TFREs are individually selected from the group consisting of antioxidant RE (ARE), ETS binding site 1 (EBS1), endoplasmic reticulum stress RE (ERSE), and dioxin RE (DRE) TFREs, and wherein the [synthetic] promoter core comprises [the nucleotide sequence] SEQ ID NO: 37.
3.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable in light of applicant’s amendment filed on February 11, 2022 and the examiner’s amendment. The rejections under 35 U.S.C 112 (b), 102 (a) (1), and 103 have been withdrawn in view of applicant’s amendment filed on February 11, 2022 and the examiner’s amendment. The closest prior art in the record is Schulthess et al., (Nucleic Acids Research, 43, 5318-5330, 2015). This prior art does not teach SEQ ID NO: 37. This prior art either alone or in combination with the other arts in the record does/do not teach or reasonably suggest a synthetic promoter which comprises all limitations recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        April 14, 2022